     Case 1:18-cv-00255-DLH-CRH Document 171 Filed 12/16/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

USI Insurance Services, LLC,                  )
                                              )
               Plaintiff,                     )       ORDER ADOPTING JOINT
                                              )       STIPULATION TO AMEND
       vs.                                    )       SCHEDULING ORDER
                                              )
Lesley Bentz, Ashley Farthing, Daniel         )
Werner, Jared Fisher, Martin Fisher, and      )
Choice Financial Group,                       )       Case No. 1:18-cv-255
                                              )
               Defendants.                    )

       On December 14, 2020, the parties filed a Joint Stipulation to Amend Scheduling Order. The

court ADOPTS the parties’ stipulation (Doc. No. 170) and amends the pretrial deadlines as follows:

       1.      The parties shall have until April 8, 2021, to complete depositions of fact witnesses

               and file non-dispositive motions.

       2.      Plaintiffs shall have until April 12, 2021, to provide the names of expert witnesses

               and complete reports.

       3.      Defendants shall have until May 24, 2021, to provide the names of expert witnesses

               and complete reports.

       4.      The parties shall have until June 20, 2021, to conduct discovery depositions of expert

               witnesses.

       5.      The parties shall have until July 4, 2021, to file other dispositive motions (summary

               judgment as to all or part of the case).

       IT IS SO ORDERED.

       Dated this 16th day of December, 2020.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
